OPINION
MALONEY, Judge.
A jury convicted appellant of aggravated robbery and assessed punishment at confinement for 75 years. The Court of Appeals affirmed the conviction. Williams v. State, 800 S.W.2d 364 (Tex.App.—Ft. Worth 1990).
Appellant raises two grounds for review. After careful review we refuse appellant’s petition for review. However, as is true in every case where discretionary review is refused, this refusal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. Sheffield, v. State, 650 S.W.2d 813 (Tex.Cr.App. 1983). With this understanding, we refuse appellant’s petition for discretionary review.